                                        Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 1 of 20




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GWENDOLYN WOODS,                                        Case No. 3:15-cv-05666-WHO
                                                         Plaintiff,
                                   8
                                                                                                 ORDER GRANTING IN PART AND
                                                  v.
                                   9                                                             DENYING IN PART DEFENDANTS’
                                                                                                 MOTION FOR SUMMARY
                                  10     CITY AND COUNTY OF SAN                                  JUDGMENT AND DENYING
                                         FRANCISCO, et al.,                                      ADMINISTRATIVE MOTIONS TO
                                  11                     Defendants.
                                                                                                 SEAL

                                  12                                                             Re: Dkt. Nos. 97, 116, 125
Northern District of California
 United States District Court




                                  13
                                                                                 INTRODUCTION
                                  14
                                               26-year-old Mario Woods was shot and killed by five San Francisco police officers on
                                  15
                                       December 2, 2015, at approximately 4:30 in the afternoon. Bystander videos show well over a
                                  16
                                       dozen police officers on scene, nine forming a perimeter around Woods as he stood with his back
                                  17
                                       against a building. He refused multiple orders to drop the knife he was carrying, and officers
                                  18
                                       deployed pepper spray, rubber bullets, and bean bag projectiles to force him into compliance.
                                  19
                                       When Woods began moving toward a gap in the perimeter of officers surrounding him, the knife
                                  20
                                       still by his side, officers shot him at least 20 times.
                                  21
                                               Gwendolyn Woods, the mother of Mario Woods, brings this suit against the City and
                                  22
                                       County of San Francisco (“the City”) and officers Charles August, Nicholas Cuevas, Winson Seto,
                                  23
                                       Antonio Santos, and Scott Phillips (collectively, “defendants”) alleging liability under 42 U.S.C.
                                  24
                                       section 1983, California’s Bane Act, and negligence law. Defendants filed this motion for
                                  25
                                       summary judgment on all claims, and I heard argument on September 26, 2018. I now GRANT
                                  26
                                       defendants’ motion for summary judgment concerning the federal causes of action and DENY it as
                                  27
                                       to the state law claims.
                                  28
                                           Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 2 of 20




                                   1                                           BACKGROUND

                                   2   I. Report of Stabbing

                                   3           At 4:01 p.m. on December 2, 2015, a police radio dispatch described a stabbing incident.

                                   4   Deposition of Brandon Thompson (“Thompson Depo.”), Hannawalt Decl. Ex. R [Dkt. No. 115-

                                   5   18] at 28:5–6; Deposition of Jessie Ortiz (“Ortiz Depo.”), Hannawalt Decl. Ex. M [Dkt. No. 115-

                                   6   13] at 24:24–25:1. The victim was being treated at the hospital for an arm wound. Deposition of

                                   7   Marcel Gardner, Hannawalt Decl. Ex. K [Dkt. No. 115-11] at 62:13–16; Deposition of Scott

                                   8   Phillips (“Phillips Depo.”), Hannawalt Decl. Ex. T [Dkt. No. 115-20] at 14:24–15:2. Officers

                                   9   received a description of a black male suspect with light skin who was wearing a black jacket, tan

                                  10   pants, and a hat. Deposition of Winson Seto (“Seto Depo.”), Hannawalt Decl. Ex. Q [Dkt. No.

                                  11   115-17] at 45:18–24.

                                  12   II. August and Thompson’s Initial Contact with Woods
Northern District of California
 United States District Court




                                  13           August and Thompson saw Woods, who matched the description1 of the stabbing suspect,

                                  14   standing at a bus stop near the corner of 3rd and Fitzgerald Streets. Deposition of Charles August

                                  15   (“August Depo.”), Hannawalt Decl. Ex. P [Dkt. No. 115-16] at 61:23–25; Thompson Depo. at

                                  16   31:10–11, 17–19. They pulled their patrol car over and got out. August Depo. at 62:23–25, 63:2–

                                  17   4; Thompson Depo. at 39:15. Before the officers had said anything, Woods said, “I’m not going

                                  18   with you.” August Depo. at 63:17–21; see Thompson Depo. at 40:22–24.

                                  19           Woods then revealed that he had a kitchen knife with a four-and-a-half-inch blade in his

                                  20   possession. August Depo. at 64:23; Thompson Depo. at 39:15–17; Check Decl. Exs. E, F [Dkt.

                                  21   Nos. 116-10, 116-11] (photos of knife with ruler). The knife was down by Woods’s side, pointed

                                  22   forward. August Depo. at 65:9–10. Woods did not raise or swing it at the officers. Id. at 65:11–

                                  23   21.

                                  24           August took out his gun and pointed it at Woods. Id. at 64:23; Thompson Depo. at 39:19.

                                  25   Woods then said, “You’re going to have to squeeze that,” or, “You better squeeze that

                                  26   motherfucker and kill me.” August Depo. at 64:23–25; Thompson Depo. at 41:22–24.

                                  27
                                       1
                                  28    Seto estimated that Woods was about 5’8” or 5’9” and 140 pounds. Seto Depo. at 45:18. The
                                       ME Report confirms that he was 5’9” and weighed 156 pounds. ME Report 4.
                                                                                     2
                                        Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 3 of 20




                                   1          This initial interaction lasted only seconds. Thompson Depo. at 58:3–6. Thompson then

                                   2   broadcasted on the police radio that he and August had located the suspect, who had a knife. Id. at

                                   3   43:18–19. He requested units with less lethal rounds. Id. at 43:22–23.

                                   4   III. Turning the Corner onto Keith Street

                                   5          Woods walked away from the officers toward 3rd Street. Id. at 39:19–23; August Depo. at

                                   6   66:15–16. The officers followed about 15 feet behind Woods as he turned the corner onto Keith

                                   7   Street, a short block that runs adjacent to 3rd Street. August Depo. at 66:25–67:2.

                                   8          There are conflicting accounts of an interaction just after Woods, August, and Thompson

                                   9   turned onto Keith Street. Thompson testified that Woods paused and looked as if he was “coming

                                  10   back, starting towards [August].” Thompson Depo. at 60:9–14. Thompson testified, and a

                                  11   bystander video confirms, that he called for August to “back up.” Thompson Depo. at 60:12–13;

                                  12   see Burris Decl. Ex. 28 [Dkt. No. 123-28] (“Rivera Video”). Thompson radioed that the suspect
Northern District of California
 United States District Court




                                  13   was charging or advancing toward his partner. Thompson Depo. at 60:15–18; Deposition of

                                  14   Antonio Santos (“Santos Depo.”), Hannawalt Decl. Ex. N [Dkt. No. 115-14] at 144:23–25;

                                  15   Deposition of Nicholas Cuevas (“Cuevas Depo.”), Hannawalt Decl. Ex. U [Dkt. No. 115-21] at

                                  16   32:3–10, 55:2–7 (“[I]n the radio transmission [] Officer Thompson said that [Woods] had charged

                                  17   the officers twice. In my mind I believed he tried to stab officers two times.”).

                                  18          August testified that he did not see Woods charge at anyone at any point. August Depo. at

                                  19   69:18–20. The Rivera Video and MUNI footage show Woods turning around and appearing to

                                  20   speak to August, but not charging. Rivera Video at 0:02–04; Shaikh Decl. Ex. A [Dkt. No. 108-1]

                                  21   (“MUNI Videos”). August further testified that Woods never swiped at anyone with the knife or

                                  22   verbally threatened anyone. August Depo. at 69:21–70:13.

                                  23   IV. At Least Nine Officers Form Perimeter around Woods

                                  24          Woods resumed walking south on Keith toward Gilman with August and Thompson

                                  25   following him. Thompson Depo. at 58:20–25, 59:11–15; Deposition of Shaun Navarro (“Navarro

                                  26   Depo.”), Hannawalt Decl. Ex. L [Dkt. No. 115-12] at 105:6, 11. During this time, pedestrians

                                  27   were crossing the intersection near 3rd and Gilman. Ortiz Depo. at 33:19–24. Additional people

                                  28   were on the MUNI platform at 3rd and Fitzgerald, where a bus had just parked. Id. at 33:6–9,
                                                                                         3
                                           Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 4 of 20




                                   1   56:17–19; see MUNI Videos.

                                   2           When Woods, August, and Rivera were about half way down Keith Street, additional

                                   3   officers began arriving from Gilman in response to the radio call. August Depo. at 71:19–23;

                                   4   Rivera Video at 0:15; Deposition of Dean Hall, Hannawalt Decl. Ex. S [Dkt. No. 115-19] at 35:2–

                                   5   9. Woods turned back toward August and Thompson and dropped his backpack and drink on the

                                   6   ground. Rivera Video at 0:17–20; Deposition of Ruben Rivera (“Rivera Depo.”), Hannawalt Decl.

                                   7   Ex. O [Dkt. No. 115-15] at 49:9–11; Check Decl. Ex A (photo of backpack). According to one

                                   8   bystander, a MUNI operator, he “act[ed] confrontational,” waving his arms and gesturing. Rivera

                                   9   Depo. at 49:5–6, 22–24. The bystander heard him say, “Fuck you. Come and get it.” Id. at 55:25–

                                  10   56:2, 57:5–7.

                                  11           One officer exited his patrol car armed with a 40-millimeter extended range impact

                                  12   weapon (“ERIW”) with rubber bullets. Navarro Depo. at 97:11–16; see Check Decl. Ex. G (photo
Northern District of California
 United States District Court




                                  13   of rubber bullet). He ordered Woods to drop the knife and fired a round of rubber bullets below

                                  14   the waist when Woods failed to comply. Id. at 106:1–4. Woods took a few steps back toward

                                  15   Fitzgerald Street and backed up against a building. See id. at 107:12–14; Rivera Video at 0:25–34.

                                  16           At least nine officers2 then formed a half-circle “perimeter” around Woods, who stood

                                  17   against the buildings. See August Depo. at 68:9–10, 14–16, 69:1, 6; Rivera Video at 0:33. Woods

                                  18   was inside the perimeter for about 38 seconds. Rivera Video at 0:33–1:11. Nearly all of the

                                  19   officers had their guns drawn.3 See Burris Decl. Ex. 19 [Dkt. No. 123-19] (“Phillips Homicide

                                  20   Statement”) at 14:42:30–42; Shaikh Decl. Ex. A. The officers repeatedly yelled commands for

                                  21   Woods to drop the knife and get down on the ground. August Depo. at 76:13–16, 77:18–20; Ortiz

                                  22   Depo. at 46:21–25, Santos Depo. at 159:11–13; Seto Depo. at 47:17–20; Phillips Depo. at 29:19–

                                  23   25; Cuevas Depo. at 49:15–17. Bystanders near the MUNI bus also yelled at Woods to drop the

                                  24
                                       2
                                  25     The officers in the semi-circle who directly engaged with Woods were August, Cuevas, Seto,
                                       Santos, Phillips, Ortiz, Navarro, Thompson, and Traw. The videos appear to show a tenth officer
                                  26   in the perimeter.
                                       3
                                  27    Officers were armed with weapons including firearms, ERIWs, pepper spray, 21-inch extendable
                                       wooden batons, and knives. See Ortiz Depo. 15:18–25, 16:1–6; Santos Depo. at 157:1–9. In their
                                  28   patrol vehicles were flash bangs, rifles, and additional ERIWs. Santos Depo. at 157: 5–7. Patrol
                                       officers are required to wear bulletproof vests. Ortiz Depo. at 16:15–18.
                                                                                          4
                                        Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 5 of 20




                                   1   knife. Phillips Depo. at 34:21–25; Burris Decl. Ex. 22 [Dkt. No. 123-22] (“Cell Phone Video 2”);

                                   2   Rivera Video. Seto heard Woods say something like, “You are going [to] have to shoot me.” Seto

                                   3   Depo. at 46:19–20.

                                   4          Three officers continued to deploy less lethal weapons in an attempt to make Woods

                                   5   comply. See Navarro Depo. at 108:9–10, 18–19. The officer with the 40-millimeter ERIW fired

                                   6   three more rounds. Navarro Depo. at 109:9–17; August Depo. at 75:23–25. Each shot made

                                   7   contact. Navarro Depo. at 110:3–7; see Medical Examiner’s Report (“ME Report”), Burris Decl.

                                   8   Ex. 4 [Dkt. No. 123-4] at 13 (documenting injuries consistent with the impact of less lethal

                                   9   rounds). Another officer stepped within two yards of Woods and sprayed him with pepper spray

                                  10   for two to four seconds. Ortiz Depo. at 48:10–17, 53:23–24; August Depo. at 73:22–25. A third

                                  11   officer hit Woods with the 870 ERIW, a bean bag projectile. Santos Depo. at 194:24–25, 195:1;

                                  12   Check Decl. Ex. H (photo of bean bag projectile).
Northern District of California
 United States District Court




                                  13          Some officers said they did not create a containment plan or decide on a leader. Navarro

                                  14   Depo. at 116:5–7, 118:5–10 (“I wouldn’t describe anybody at the incident at the time of the

                                  15   shooting as being lead officer.”); see Phillips Homicide Statement at 14:38:47–50 (agreeing that

                                  16   the situation “naturally evolved”). Another said the plan was to contain the situation with less

                                  17   lethal rounds and that August and Thompson were the “primary officers” because they first made

                                  18   contact with Woods. Santos Depo. at 179:9–13, 180:1, 175:5–6 (“I believe everybody knew the

                                  19   plan was we need to contain him.”).

                                  20          August testified that he spoke to Woods in a low tone of voice while Woods was in the

                                  21   perimeter. August Depo. at 77:1–4, 2–22. He told Woods to “just put the knife down” and “let’s

                                  22   not do it this way.” Id. at 77:1–4. August also testified that many people were yelling at the time

                                  23   that he lowered his voice to speak. Id. at 77:15–22.

                                  24   V. Woods’s Reaction to the Less Lethal Rounds

                                  25          Some officers reported that the less lethal options seemed to leave Woods “fairly unfazed.”

                                  26   Seto Depo. at 74:12–16; see Phillip 14:39:14–16; Seto Depo. at 51:4–18 (testifying Woods

                                  27   seemed “not right” because of his abnormal responses to the less lethal rounds); Phillips Depo. at

                                  28   61:8–19 (testifying Woods’s level of pain tolerance was unusual). They did not cause Woods to
                                                                                        5
                                        Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 6 of 20




                                   1   comply with officers’ commands to drop the knife. Cuevas Depo. at 47:23–48:9.

                                   2          Videos show that the less lethal rounds caused Woods to drop to the ground on all fours.

                                   3   After seven seconds on all fours and then his knees, he stood up. Rivera Video at 0:39–47. He

                                   4   paused, then turned to face the officers with his back against the building. Id. at 0:47–0:52. He

                                   5   gesticulated and appeared to be speaking to officers, which some officer accounts confirm. Burris

                                   6   Decl. Ex. 20 [Dkt. No. 123-20] (“Cell Phone Video 1”) at 0:52–56; Santos Depo. at 194:5–7;

                                   7   Cuevas Depo. at 48:14–18. Woods then squatted down, still gesturing and speaking to the

                                   8   officers. Rivera Video at 0:57–1:04; August Depo. at 76:5.

                                   9          Many officers noted that Woods’s behavior was unusual, and some believed he was under

                                  10   the influence of drugs or alcohol. See Santos Depo. at 184:1–3; Ortiz Depo. at 59:15–20; Phillips

                                  11   Depo. at 61:23–25; Seto Depo. at 51:4–18; Cuevas Depo. at 45:8–11. Santos said he had a

                                  12   “frantic demeanor” and believed he was intoxicated but not experiencing a mental health crisis.
Northern District of California
 United States District Court




                                  13   Santos Depo. at 162:3, 184:1–3. Seto said he might have been acting strangely because of a

                                  14   medical condition, and he perceived Woods’s statements as possibly suicidal. Seto Depo. at 51:4–

                                  15   18, 55:20–56:4. A blood toxicology revealed methamphetamine and other drugs in Woods’s

                                  16   system. ME Report 18.

                                  17   VI. Officers Shoot Woods At Least 20 Times

                                  18          After approximately 38 seconds in the perimeter, Woods began moving down Keith Street

                                  19   back toward Fitzgerald. Rivera Video at 0:33–1:11. Accounts differ regarding the roughly four

                                  20   seconds between Woods beginning to move and August firing the first shot. See Rivera Video at

                                  21   1:08–1:11; August Depo. at 88:19–89:4.

                                  22                                          A. August’s Account

                                  23          August testified that after the less lethal rounds and pepper spray, Woods began walking

                                  24   toward him, still holding the knife by his side. August Depo. at 80:11–16. The knife was pointing

                                  25   forward toward August, but Woods did not raise it. Id. at 84:20–23. Woods walked without a

                                  26   limp. Id. at 78:5–8. He said to August that he “was going to have to shoot him.” Id. at 80:6–7.

                                  27          As Woods began to move, August side stepped to the left “to put a barrier between Mario

                                  28   and the people that [he] could hear behind [him].” Id. at 78:19–23. August’s back was to the
                                                                                        6
                                        Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 7 of 20




                                   1   people who had gathered near a MUNI bus. Id. at 78:19–23. When he side-stepped, August

                                   2   placed himself in front of Woods. Id. at 93:19–94:3.

                                   3          August testified that he shot Woods in defense of himself and in defense of the civilians

                                   4   behind him. Id. at 98:9–10, 14–19. Woods was a stabbing suspect, he had failed to surrender or

                                   5   drop the knife, and he was “closing the distance at a fast pace” after he had “started to pick up the

                                   6   pace.” Id. at 84:2–9, 98:2–10. August did not warn Woods before he shot. Id. at 84:17–19.

                                   7                                           B. Cuevas’s Account

                                   8          Cuevas testified that he fired to protect August, himself, and the people by the MUNI bus

                                   9   when Woods began walking toward a gap in the perimeter. Cuevas Depo. at 52:24–53:5, 53:7–10.

                                  10   Woods “walked directly at” August with the knife in his hand, and Cuevas could “only assume

                                  11   [Woods] was going to use that knife as a weapon.” Id. at 50:13–14, 51:1–3. He did not remember

                                  12   giving a warning before he fired. Id. at 74:1–3.
Northern District of California
 United States District Court




                                  13                                            C. Seto’s Account

                                  14          Seto testified that he fired because he perceived Woods as an imminent threat against

                                  15   August. Seto Depo. at 142:23–143:2. After Woods began moving and August began

                                  16   backpedaling, Seto saw that “the distance [between them] was closing.” Id. at 79:15–24. Woods

                                  17   did not comply with orders to stop, and he continued advancing toward August with “a quick

                                  18   forward motion.” Id. at 80:1–6, 83:2–8.

                                  19                                           D. Santos’s Account

                                  20          Santos testified that he fired in defense of August. Santos Depo. at 207:22–23. He saw

                                  21   Woods as a threat because he appeared intoxicated, he had stabbed someone, he was holding a

                                  22   knife, he was refusing to comply, and the less lethal rounds had not been effective. Id. at 207:10–

                                  23   17. He was six to eight feet from August and advancing, and he “easily could have stabbed” him.

                                  24   Id. at 221:18–19, 222:14–15, 223:1–2.

                                  25                                          E. Phillips’s Account

                                  26          Phillips testified that he fired because Woods was an imminent threat to August. Phillips

                                  27   Depo. at 46:11–12. When Woods began walking after the less lethal rounds, he had a “slight

                                  28   limp.” Id. at 46:3. Phillips could “see determination in [Woods’s] face that he was not going to
                                                                                          7
                                           Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 8 of 20




                                   1   give up.” Id. at 46:18–19. When Woods was within four to five feet of August, Phillips decided

                                   2   to open fire. Id. at 45:16–20.

                                   3                                    F. Non-Defendant Officers’ Accounts

                                   4           One officer testified that Woods was walking “a little bit faster than a normal walk, maybe

                                   5   a brisk walk.” Navarro Depo. at 131:10–12. Another testified that Woods was walking in a way

                                   6   that was “still very aggressive” and that he looked “very agitated.” Ortiz Depo. at 63:12–16. He

                                   7   was making “quick movements.” Id. at 66:1–6.

                                   8                                            G. Video Accounts

                                   9           Videos cast doubt on the fficer accounts that Woods was moving quickly or speeding up

                                  10   when officers shot him. They seem to show him take four slow steps with his right shoulder up

                                  11   against the building, walking with a heavy limp. See Rivera Video. The knife was in Woods’s

                                  12   right hand, on the building side. Santos Depo. at 218:19–21; Phillips. Depo. at 78:20–22. August
Northern District of California
 United States District Court




                                  13   was to his left. Rivera Video at 1:10–12.

                                  14           August, Cuevas, Seto, Santos, and Phillips shot Woods at least 20 times.4 ME Report 12.

                                  15                                           LEGAL STANDARD

                                  16           Summary judgment on a claim or defense is appropriate “if the movant shows that there is

                                  17   no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  18   law.” Fed. R. Civ. P. 56(a). In order to prevail, a party moving for summary judgment must show

                                  19   the absence of a genuine issue of material fact with respect to an essential element of the non-

                                  20   moving party’s claim, or to a defense on which the non-moving party will bear the burden of

                                  21   persuasion at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has

                                  22   made this showing, the burden then shifts to the party opposing summary judgment to identify

                                  23   “specific facts showing there is a genuine issue for trial.” Id. The party opposing summary

                                  24   judgment must present affirmative evidence from which a jury could return a verdict in that

                                  25   party’s favor. Anderson v. Liberty Lobby, 477 U.S. 242, 257 (1986).

                                  26           On summary judgment, the court draws all reasonable factual inferences in favor of the

                                  27
                                       4
                                  28    The Medical Examiner identified an additional possible bullet graze on Woods’s cheek. ME
                                       Report at 13.
                                                                                      8
                                        Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 9 of 20




                                   1   non-movant. Id. at 255. In deciding the motion, “[c]redibility determinations, the weighing of the

                                   2   evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

                                   3   judge.” Id. However, conclusory and speculative testimony does not raise genuine issues of fact

                                   4   and is insufficient to defeat summary judgment. See Thornhill Publ’g Co., Inc. v. GTE Corp., 594

                                   5   F.2d 730, 738 (9th Cir. 1979).

                                   6                                              DISCUSSION

                                   7          Defendants move for summary judgment on the grounds that there is no genuine issue of

                                   8   material fact as to the following issues: (1) officers’ use of force was reasonable under the Fourth

                                   9   Amendment; (2) officers are entitled to qualified immunity for the Fourth Amendment claims; (3)

                                  10   plaintiff presents no evidence that officers had a purpose to harm Woods under the Fourteenth

                                  11   Amendment; (4) plaintiff presents no evidence that the City should be liable under Monell; (5)

                                  12   plaintiff cannot make out the elements of a Bane Act claim; and (6) officers were not negligent
Northern District of California
 United States District Court




                                  13   because the force they used was reasonable.

                                  14   I. SECTION 1983 CLAIMS AGAINST OFFICERS

                                  15          A cause of action for violation of the Constitution by a person acting under color of state

                                  16   law is brought under 42 U.S.C. § 1983. Gomez v. Toledo, 446 U.S. 635, 639 (1980). To

                                  17   successfully assert a section 1983 claim, plaintiff must demonstrate that the action (1) occurred

                                  18   “under color of state law” and (2) resulted in the deprivation of a constitutional or federal statutory

                                  19   right. Leer v. Murphy, 844 F.2d 628, 632–33 (9th Cir. 1988) (citations omitted). The parties do

                                  20   not dispute that the defendants acted under color of state law, but they argue whether the officers

                                  21   used excessive force or are otherwise entitled to qualified immunity.

                                  22   A. Fourth Amendment—Excessive Force Claims

                                  23          Under the Fourth Amendment, the amount of force used by law enforcement officers must

                                  24   be objectively reasonable when viewed in light of the totality of the circumstances. Tennessee v.

                                  25   Garner, 471 U.S. 1, 7–8 (1985). Determining the objective reasonableness of a particular use of

                                  26   force involves a three-step inquiry. Graham v. Connor, 490 U.S. 386, 396 (1989). After first

                                  27   assessing the type and amount of force inflicted, the court should determine the government’s

                                  28   interests at stake by looking to “(1) the severity of the crime at issue, (2) whether the suspect
                                                                                          9
                                           Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 10 of 20




                                   1   posed an immediate threat to the safety of the officers or others, and (3) whether the suspect

                                   2   actively resisted arrest or attempted to escape.” Maxwell v. Cty. of San Diego, 697 F.3d 941, 951

                                   3   (9th Cir. 2012). These factors are non-exhaustive. Id. The Ninth Circuit has added “the

                                   4   availability of alternative methods of capturing or subduing a suspect.” Smith v. City of Hemet,

                                   5   394 F.3d 689, 703 (9th Cir. 2005).

                                   6           The final step is to balance the degree of force used against the government interest at

                                   7   stake to determine if the force used was “greater than is reasonable under the circumstance.”

                                   8   Santos v. Gates, 287 F.3d 846, 854 (9th Cir. 2002). “The reasonableness of a particular use of

                                   9   force must be judged from the perspective of a reasonable officer on the scene, rather than with the

                                  10   20/20 vision of hindsight.” Graham, 490 U.S. at 396. This determination is normally a question

                                  11   for the jury because it requires “resolution of disputed questions of fact and determinations of

                                  12   credibility, as well as on the drawing of inferences.” Santos v. Gates, 287 F.3d 846, 852 (9th Cir.
Northern District of California
 United States District Court




                                  13   2002) (“[E]xcessive force claims typically boil down to an evaluation of the various accounts of

                                  14   the same events. Thus, the circumstances surrounding those events may be critical to a jury’s

                                  15   determination of where the truth lie.”); see Liston v. County of Riverside, 120 F.3d 965, 976 (9th

                                  16   Cir. 1997) (noting this determination is “ordinarily a question of fact for the jury”). Accordingly,

                                  17   “summary judgment should be granted sparingly.” Maxwell, 697 F.3d at 951.

                                  18           Defendants argue that officers’ use of force was reasonable under the totality of the

                                  19   circumstances because Woods had stabbed someone earlier, had a knife,5 refused to comply with

                                  20   officers’ orders to drop it, appeared unaffected by alternative methods of gaining compliance, and

                                  21   came within ten feet of August. Mot. 10–11. Plaintiff argues that a jury could conclude that

                                  22   Woods was not an imminent threat because he never verbally threatened officers or lifted the knife

                                  23   from his side but rather was limping away, “dazed and disoriented,” at the time he was shot.

                                  24   Oppo. 19–20.

                                  25           1. Nature and Quality of Intrusion

                                  26           August, Cuevas, Seto, Santos, and Phillips shot Woods 20 times and killed him. Deadly

                                  27
                                       5
                                  28    Defendants argue in their opening motion that “it is undisputed Woods brandished an eight-inch
                                       knife.” Mot. 9. The evidence does not support this contention. See August Depo. at 69:21–70:13.
                                                                                      10
                                        Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 11 of 20




                                   1   force is an intrusion of the greatest degree.

                                   2          2. Government Interest

                                   3                  a. Severity of Crime

                                   4          Woods was suspected of stabbing someone in the arm, which is a felony. See Cal. Penal

                                   5   Code § 245(a)(1). He matched the description of the stabbing suspect and was carrying a knife.

                                   6                  b. Immediacy of Threat to Officers or Others

                                   7          “The most important factor under Graham is whether the suspect posed an immediate

                                   8   threat to the safety of the officers or others.” Bryan v. MacPherson, 630 F.3d 805, 826 (9th Cir.

                                   9   2010). In analyzing this factor, “judges should be cautious about second-guessing a police

                                  10   officer’s assessment, made on the scene, of the danger presented by a particular situation.”

                                  11   Ryburn v. Huff, 565 U.S. 469, 477 (2012).

                                  12          Defendants argue that Woods was a threat because he had stabbed someone earlier in the
Northern District of California
 United States District Court




                                  13   day, had a knife, refused orders to drop the knife and get on the ground, remained noncompliant

                                  14   even after the use of less lethal rounds, and was moving toward August. Mot. 9.

                                  15          Viewing the evidence in the light most favorable to the plaintiff, there are genuine disputes

                                  16   of material fact regarding the threat that officers faced. A reasonable jury could conclude that

                                  17   Woods did not pose “an imminent threat of violence” at the time when officers shot and killed

                                  18   him. See Ryburn, 132 S. Ct. at 990. Woods had never raised the knife or made verbal threats of

                                  19   harm. He was surrounded by at least nine police officers, many with guns trained on him. The

                                  20   video accounts raise doubts about officers’ accounts of the speed at which Woods was moving

                                  21   when he was shot. A jury could find that Woods was injured and limping slowly away from the

                                  22   less lethal rounds rather than toward August in a threatening way. Finally, based on his unusual

                                  23   behavior and statements like, “You’re going to have to shoot me,” a jury could conclude that

                                  24   Woods was in distress and was a threat only to himself.

                                  25                  c. Actively Resisting or Evading Arrest

                                  26          When August and Thompson first approached Woods in uniform, he said to them, “I’m not

                                  27   going with you today.” Woods refused numerous commands to drop the knife and get on the

                                  28   ground. The scene was chaotic and fast moving, but there is no evidence that Woods failed to hear
                                                                                        11
                                        Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 12 of 20




                                   1   or understand the orders.

                                   2                   d. Availability of Alternative Methods

                                   3           Officers are not required to use “the least intrusive means of responding to an exigent

                                   4   situation; they need only act within that range of conduct we identify as reasonable.” Scott v.

                                   5   Henrich, 39 F.3d 912, 915 (9th Cir. 1994). But, “police are required to consider what other tactics

                                   6   if any were available to effect the arrest.” Bryan, 630 F.3d at 831 (internal quotation marks and

                                   7   formatting omitted). The availability of alternative measures factors into the reasonableness

                                   8   inquiry. See id.

                                   9           Defendants argue that they exhausted alternative measures to force Woods into compliance

                                  10   before resorting to deadly force. Mot. 10. Viewing the evidence in the light most favorable to the

                                  11   plaintiff, a jury could conclude that officers should have attempted more alternatives before

                                  12   shooting Woods. Unique to this case, there were well over a dozen officers on scene, with at least
Northern District of California
 United States District Court




                                  13   nine in the direct vicinity of Woods. Each officer had multiple additional weapons, including

                                  14   wooden batons. Given Woods’s size, 5’9” and 156 pounds, a reasonable jury could find that the

                                  15   police could and should have overpowered him rather than killing him.

                                  16           3. Balancing

                                  17           Defendants have presented evidence that may well lead a jury to determine that the force

                                  18   they used was reasonable; however, that evidence is insufficient to take this question out of the

                                  19   hands of the jury. There remain key disputed facts that, in the totality of the circumstances, could

                                  20   lead a jury to conclude that Woods did not present an imminent threat at the time that he was shot.

                                  21   My job at this stage is not to make credibility determinations or to weigh facts, but to determine

                                  22   whether the force used was reasonable as a matter of law such that no reasonable jury could find

                                  23   for the plaintiff. I cannot.

                                  24   B. Officers Are Entitled to Qualified Immunity

                                  25           Defendants argue that they are entitled to the protection of qualified immunity because no

                                  26   “clearly established law” shows that their actions violated the Fourth Amendment. “The doctrine

                                  27   of qualified immunity protects government officials from liability for civil damages insofar as

                                  28   their conduct does not violate clearly established statutory or constitutional rights of which a
                                                                                         12
                                        Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 13 of 20




                                   1   reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (internal

                                   2   quotation marks and citation omitted). “A clearly established right is one that is sufficiently clear

                                   3   that every reasonable official would have understood that what he is doing violates that right.”

                                   4   Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (internal quotation marks omitted). The Supreme

                                   5   Court has repeatedly “reiterate[d] the longstanding principle that ‘clearly established law’ should

                                   6   not be defined ‘at a high level of generality.’” White v. Pauly, 137 S. Ct. 548, 662 (quoting

                                   7   Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)). Rather, “clearly established law must be

                                   8   particularized to the facts of the case.” Id. (internal quotation marks and citation omitted). While

                                   9   a case need not be “directly on point” to show that a right is clearly established, it must make the

                                  10   question “beyond debate.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018).

                                  11          “[Q]ualified immunity protects all but the plainly incompetent or those who knowingly

                                  12   violate the law.” Id. (internal quotation marks omitted). The Supreme Court has “repeatedly []
Northern District of California
 United States District Court




                                  13   stressed the importance of resolving immunity questions at the earliest possible stage in

                                  14   litigation.” Pearson, 555 U.S. at 232. However, “[i]f a genuine issue of material fact exists that

                                  15   prevents a determination of qualified immunity at summary judgment, the case must proceed to

                                  16   trial.” Serrano v. Francis, 345 F.3d 1071, 1077 (9th Cir. 2003). “Where constitutional guidelines

                                  17   seem inapplicable or too remote, it does not suffice for a court simply to state that an officer may

                                  18   not use unreasonable and excessive force, deny qualified immunity, and then remit the case for a

                                  19   trial on the question of reasonableness.” Kisela, 138 S. Ct. at 1153. Defendants bear the burden to

                                  20   prove they are entitled to qualified immunity. Moreno v. Baca, 431 F.3d 633, 638 (9th Cir. 2005).

                                  21          The appropriate inquiry is “whether it was clearly established that the Fourth Amendment

                                  22   prohibited the officer’s conduct in the situation [he] confronted.” Mullenix v. Luna, 136 S. Ct.

                                  23   305, 309 (2015). Plaintiff argues that the 2011 Ninth Circuit case Glenn v. Washington County

                                  24   clearly established that deadly force is unreasonable when an individual is “not actively

                                  25   threatening anyone with a knife or trying to provoke a confrontation.” Oppo. 23–24; see Glenn v.

                                  26   Washington Cty., 673 F.3d 864, 879 (9th Cir. 2011). In Glenn, the Ninth Circuit reversed the

                                  27   district court’s grant of summary judgment in favor of defendant police officers but did hold that

                                  28   the officers’ use of force violated the Fourth Amendment. See id. As such, that case cannot serve
                                                                                        13
                                        Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 14 of 20




                                   1   as clearly established law that put defendants on notice.

                                   2          The recent Supreme Court case Kisela v. Hughes compels me to find that Defendants are

                                   3   entitled to qualified immunity. 138 S. Ct. at 1154. In that case, police responded to a call from

                                   4   neighbors that a woman, the plaintiff, had been behaving erratically and hacking a tree with a

                                   5   kitchen knife. Id. at 1151. When officers arrived, they saw the plaintiff, still carrying a kitchen

                                   6   knife by her side, walk within six feet of her roommate. Id. A locked chain-link fence separated

                                   7   the police from both women. Id. The plaintiff appeared calm, but she did not acknowledge the

                                   8   officers’ presence or obey at least two orders to drop the knife. Id. Believing she was a threat to

                                   9   her roommate and having only seconds to assess the situation, one officer shot her four times. Id.

                                  10   at 1153. The woman had committed no crime. Id. at 1155 (Sotomayor, J., dissenting).

                                  11          The factual scenario in this case is quite similar to Kisela. Both Woods and the plaintiff

                                  12   held kitchen knives by their sides, though neither raised them or threatened anyone with them.
Northern District of California
 United States District Court




                                  13   Both had been behaving erratically. Neither obeyed officers’ orders to drop the knives. Officers

                                  14   had little time to assess the situation, though here they had about two minutes compared to the

                                  15   mere seconds officers had in Kisela. Finally, here defendants believed Woods had stabbed

                                  16   someone that same day, whereas the plaintiff in Kisela had committed no crime.

                                  17          Kisela controls. Defendants are entitled to qualified immunity on the plaintiff’s Fourth

                                  18   Amendment claims. Defendants’ motion for summary judgment is GRANTED as to the first

                                  19   cause of action.

                                  20   C. Fourteenth Amendment—Substantive Due Process Claims

                                  21          Plaintiff brings a cause of action under the Fourteenth Amendment for loss of familial

                                  22   relationship. Second Amended Complaint (“Second Am. Compl.”) [Dkt. No. 48] ¶¶ 39–40; see

                                  23   Moreland v. Las Vegas Metro. Police Dep’t, 159 F.3d 365, 371 (9th Cir. 1998), as amended (Nov.

                                  24   24, 1998) (noting parents and children of the decedent may assert such claims after a killing by

                                  25   law enforcement). The Fourteenth Amendment’s substantive due process clause protects against

                                  26   “government power arbitrarily and oppressively exercised.” Cty. of Sacramento v. Lewis, 523

                                  27   U.S. 833 (1998). “The Supreme Court has made it clear . . . that only official conduct that shocks

                                  28   the conscience is cognizable as a due process violation.” Porter v. Osborn, 546 F.3d 1131, 1137
                                                                                        14
                                        Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 15 of 20




                                   1   (9th Cir. 2008) (internal quotation marks omitted). “The relevant question . . . is whether the

                                   2   shocks the conscience standard is met by showing . . . deliberate indifference or requires a more

                                   3   demanding showing [of] a purpose to harm [decedent] for reasons unrelated to legitimate law

                                   4   enforcement objectives.” Id.

                                   5          Defendants contend the proper standard is a purpose to harm and that summary judgment

                                   6   is appropriate because defendants had no such purpose unrelated to legitimate law enforcement

                                   7   objectives. Mot. 14. Plaintiff’s opposition did not address defendants’ Fourteenth Amendment

                                   8   arguments. Defendants’ motion for summary judgment is thus GRANTED as to the second cause

                                   9   of action.

                                  10   II. SECTION 1983 CLAIM AGAINST THE CITY

                                  11          Local governments “can be sued directly under [section] 1983 for monetary, declaratory,

                                  12   or injunctive relief where . . . the action that is alleged to be unconstitutional implements or
Northern District of California
 United States District Court




                                  13   executes a policy statement, ordinance, regulation, or decision officially adopted and promulgated

                                  14   by that body’s officers.” Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 690 (1978).

                                  15   “There are three ways to show a policy or custom of a municipality: (1) by showing a

                                  16   longstanding practice or custom which constitutes the ‘standard operating procedure’ of the local

                                  17   government entity; (2) by showing that the decision-making official was, as a matter of state law, a

                                  18   final policymaking authority whose edicts or acts may fairly be said to represent official policy in

                                  19   the area of decision; or (3) by showing that an official with final policymaking authority either

                                  20   delegated that authority to, or ratified the decision of, a subordinate.” Menotti v. City of Seattle,

                                  21   409 F.3d 1113, 1147 (9th Cir. 2005) (internal quotation marks omitted).

                                  22          “Liability for improper custom may not be predicated on isolated or sporadic incidents; it

                                  23   must be founded upon practices of sufficient duration, frequency[,] and consistency that the

                                  24   conduct has become a traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911,

                                  25   918 (9th Cir. 1996). “[T]he inadequacy of police training may serve as the basis for [section]

                                  26   1983 liability only where the failure to train amounts to deliberate indifference to the rights of

                                  27   persons with whom the police come into contact.” City of Canton, Ohio v. Harris, 489 U.S. 378,

                                  28   388 (1989).
                                                                                         15
                                        Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 16 of 20




                                   1          The City argues that plaintiff failed to show any evidence of a longstanding practice or

                                   2   custom, a failure to train or discipline, ratification of officers’ conduct, or causation. Mot. 16–19.

                                   3   Plaintiff’s opposition did not address defendants’ Monell arguments. The City’s motion for

                                   4   summary judgment is thus GRANTED as to the third cause of action.

                                   5   III. CALIFORNIA CIVIL CODE SECTION 52.1—BANE ACT CLAIMS

                                   6          Defendants argue that plaintiff’s Bane Act claims fail because they did not violate the

                                   7   Fourth Amendment as a matter of law and because the plaintiff cannot show specific intent.

                                   8          The Bane Act, California Civil Code section 52.1, prohibits all people from interfering “by

                                   9   threat, intimidation, or coercion . . . with the exercise or enjoyment by any individual or

                                  10   individuals of rights secured by the Constitution or laws of the United States, or of the rights

                                  11   secured by the Constitution or laws of this state.” Cal. Civ. Code § 52.1(a). Under this law,

                                  12   plaintiffs can collect damages from individuals who violate their constitutional rights. Reese v.
Northern District of California
 United States District Court




                                  13   Cty. of Sacramento, 888 F.3d 1030, 1044 (9th Cir. 2018).

                                  14          Even where officers are entitled to qualified immunity in the face of alleged violations of

                                  15   the Fourth Amendment, they may remain liable for damages under the Bane Act. See Reese v.

                                  16   Cty. of Sacramento, 888 F.3d 1030, 1038–39, 1045 (9th Cir. 2018) (affirming qualified immunity

                                  17   on a Fourth Amendment excessive force claim but reversing summary judgment on a Bane Act

                                  18   claim based on the same facts). Relying on state court authority, the Ninth Circuit recently held

                                  19   that the threat, intimidation, or coercion alleged under the Bane Act need not be “transactionally

                                  20   independent” from the alleged constitutional violation. Id. at 1043; see Cornell v. City & Cty. of

                                  21   San Francisco, 17 Cal. App. 5th 766, 799 (Ct. App. 2017), as modified (Nov. 17, 2017), review

                                  22   denied (Feb. 28, 2018) (“[T]he use of excessive force can be enough to satisfy the ‘threat,

                                  23   intimidation or coercion’ element of Section 52.1.”).

                                  24          In addition to a Fourth Amendment violation, the Bane Act requires a showing that an

                                  25   officer had “a specific intent to violate the arrestee’s right to freedom from unreasonable

                                  26   seizure.” Reese, 888 F.3d at 1043, (quoting Cornell, 17 Cal. App. 5th at 801). The plaintiff must

                                  27   show that the officer “intended not only the force, but its unreasonableness, its character as more

                                  28   than necessary under the circumstances.” Reese, 888 F.3d at 1045 (internal quotation marks
                                                                                         16
                                        Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 17 of 20




                                   1   omitted). Reckless disregard is sufficient to show specific intent. Id.; see S.T. by & through

                                   2   Niblett v. City of Ceres, No. 116CV01713LJOSAB, 2018 WL 4193192, at *14 (E.D. Cal. Aug. 31,

                                   3   2018) (holding that a jury could find that officers acted with reckless disregard for a decedent’s

                                   4   rights when they shot him in the back as he fled).

                                   5          Defendants argue that plaintiff’s Bane Act claims fail on both elements. For the first

                                   6   element, defendants again argue that officers’ use of deadly force was reasonable as a matter of

                                   7   law. But as I outlined above, there are disputed facts that could lead a reasonable jury to conclude

                                   8   the defendants’ actions violated the Fourth Amendment.

                                   9          For the second element, defendants argue that the plaintiff has not produced any evidence

                                  10   that officers had a specific intent to violate Woods’s Fourth Amendment rights. Mot. 20; see

                                  11   Losee v. City of Chico, No. 16-16541, 2018 WL 3016891, at *2 (9th Cir. June 18, 2018) (granting

                                  12   summary judgment on the Bane Act claim where plaintiff produced no evidence of the defendant’s
Northern District of California
 United States District Court




                                  13   intent to use more force than necessary under the circumstances). Plaintiff argues that a

                                  14   reasonable jury could find specific intent based on the “aggressive” escalation and use of deadly

                                  15   force despite the fact that Woods never brandished the knife or threatened officers or bystanders.

                                  16   Oppo. 25.

                                  17          Viewed in the light most favorable to plaintiff, a jury could find that defendants “intended

                                  18   not only the force, but its unreasonableness, its character as more than necessary under the

                                  19   circumstances.” See Reese, 888 F.3d at 1045 (internal quotation marks omitted). Videos show

                                  20   that officers significantly outnumbered Woods, who had neither brandished the knife nor made

                                  21   verbal threats, but rather made statements a fact finder could infer were suicidal. A jury could find

                                  22   that Woods was injured and moving slowly at the moment officers shot him. These facts could be

                                  23   sufficient to allow a jury to conclude that by escalating to deadly force in such a situation, officers

                                  24   acted with reckless disregard for Woods’s rights.

                                  25          As noted above, defendants have presented evidence that, pending the resolution of factual

                                  26   disputes, could show their use of force was tied to legitimate concerns about the safety of officers

                                  27   and bystanders rather than an intent to violate Woods’s rights. This question is properly resolved

                                  28   by a jury. Defendants’ motion for summary judgment on the Bane Act claims is DENIED.
                                                                                         17
                                        Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 18 of 20




                                   1   IV. NEGLIGENCE—WRONGFUL DEATH CLAIMS

                                   2          Plaintiff brings wrongful death claims against the five individual defendant officers

                                   3   alleging they negligently caused Woods’s death. Second Am. Compl. ¶¶ 48–52.

                                   4          “[A]n officer's lack of due care can give rise to negligence liability for the intentional

                                   5   shooting death of a suspect.” Munoz v. Olin, 24 Cal. 3d 629, 634 (1979). “Claims of excessive

                                   6   force under California law are analyzed under the same standard of objective reasonableness used

                                   7   in Fourth Amendment claims.” Hayes v. Cty. of San Diego, 736 F.3d 1223, 1232 (9th Cir. 2013).

                                   8   Under California law, “tactical and preschooting actions” are relevant to determine whether the

                                   9   officers’ conduct was reasonable under the totality of the circumstances. Young Han v. City of

                                  10   Folsom, 695 F. App’x 197, 199 (9th Cir. 2017).

                                  11          Defendants first renew their arguments under the Fourth Amendment. As outlined above,

                                  12   there are genuine disputes of material facts regarding the threat that Woods posed to officers and
Northern District of California
 United States District Court




                                  13   bystanders on the day he was shot.

                                  14          Next, defendants argue that negligence liability cannot attach because California law

                                  15   authorized defendants to use reasonable means to arrest Woods, and the shooting was reasonable

                                  16   because of Woods’s conduct. Mot. 22; see Hernandez v. City of Pomona, 46 Cal. 4th 501, 518

                                  17   (2009). Defendants are correct that California Penal Code section 835 authorized defendants to

                                  18   pursue and arrest Woods for assault with a deadly weapon. Cal. Penal Code § 245(a)(1);

                                  19   Hernandez, 46 Cal. 4th at 518. But the law still obligated defendants to use only reasonable force

                                  20   in that pursuit. Hernandez, 46 Cal. 4th at 518–19. In Hernandez, the California Supreme Court

                                  21   found that the plaintiff was collaterally estopped from raising a negligence theory of liability when

                                  22   a jury had already found that officers reasonably believed the suspect posed an immediate threat.

                                  23   Id. at 520. Here, no jury has made such a determination, and I cannot do so as a matter of law.

                                  24          Finally, defendants argue that they are immune from suit under California Penal Code

                                  25   section 196, California Government Code section 821.6, and California Government Code section

                                  26   820.6. Immunity under section 196 applies only to justifiable homicides, or those in

                                  27   “circumstances which reasonably create a fear of death or serious bodily harm to the officer or to

                                  28   another.” See Foster v. City of Fresno, 392 F. Supp. 2d 1140, 1159 (E.D. Cal. 2005) (internal
                                                                                         18
                                        Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 19 of 20




                                   1   quotation marks and citations omitted). This question awaits jury determination. Immunity under

                                   2   section 821.6 applies only to conduct during “investigation[s] in preparation for judicial

                                   3   proceedings,” and at issue here is officer conduct during an arrest. See Phillips v. City of

                                   4   Fairfield, 406 F. Supp. 2d 1101, 1118 (E.D. Cal. 2005). Immunity under section 820.6 does not

                                   5   apply here because defendants were not acting to enforce a statute that was later found

                                   6   unconstitutional, invalid, or inapplicable. Thomas v. Dillard, 212 F. Supp. 3d 938, 948 (S.D. Cal.

                                   7   2016).

                                   8            Accordingly, defendants’ motion for summary judgment as to state law negligence liability

                                   9   is DENIED.

                                  10   V. MOTIONS TO SEAL

                                  11            Defendants seek to file under seal 16 documents, photos, and videos on the basis that they

                                  12   are part of the SFPD Homicide Investigation file and subject to a protective order I issued on May
Northern District of California
 United States District Court




                                  13   9, 2016. Defendants’ Mot. to Seal [Dkt. No. 116] 4; Stipulated Protective Order [Dkt. No. 39].

                                  14   Plaintiff also filed a motion to seal officers’ homicide statements on the same basis, at the request

                                  15   of Defendants’ counsel. See Plaintiff’s Mot. to Seal [Dkt. No. 125] 2; Buelna Decl. [Dkt. No.

                                  16   125-1] ¶ 4.

                                  17            A party seeking to seal court records must overcome a strong presumption in favor of the

                                  18   public’s right to access those records. See Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172,

                                  19   1178 (9th Cir. 2006). The Ninth Circuit imposes the “compelling reasons” standard dispositive

                                  20   pleadings, including motions for summary judgment. Id. at 1179. Supporting declarations must

                                  21   “‘articulate [ ] reasons supported by specific factual findings’” to warrant sealing. Id. at 1178; see

                                  22   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096–97 (9th Cir. 2016) (requiring a

                                  23   court to explain its findings “without relying on hypothesis or conjecture”). Under the Civil Local

                                  24   Rule 79-5, “[r]eference to a stipulation or protective order that allows a party to designate certain

                                  25   documents as confidential is not sufficient to establish that a document, or portions thereof, are

                                  26   sealable.” CIVIL L.R. 79-5(d)(1)(A).

                                  27            Defendants submitted a declaration that relied only on the protective order as a basis for

                                  28   sealing: “These documents are also subject to the Court’s protective order of May 9, 2016 . . .
                                                                                         19
                                        Case 3:15-cv-05666-WHO Document 143 Filed 10/09/18 Page 20 of 20




                                   1   Defendants designated these documents confidential and sealable as the records were produced

                                   2   from an ongoing SFPD Homicide investigation file of the shooting death of Mario Woods.”

                                   3   Hannawalt Decl. ¶¶ 19–20. As both the Civil Local Rules and my Standing Order make clear, a

                                   4   protective order alone is insufficient to justify sealing. Both motions to seal are DENIED.

                                   5                                            CONCLUSION

                                   6          For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED IN

                                   7   PART and DENIED IN PART:

                                   8          1. Defendants’ motion for summary judgment is GRANTED as to the first, second, and

                                   9   third causes of action.

                                  10          2. Defendants’ motion for summary judgment is DENIED as to the fourth, fifth, and sixth

                                  11   causes of action.

                                  12          3. Because the remaining causes of action were brought only against the individual
Northern District of California
 United States District Court




                                  13   officers, the City is DISMISSED.

                                  14          IT IS SO ORDERED.

                                  15   Dated: October 9, 2018

                                  16

                                  17
                                                                                                   William H. Orrick
                                  18                                                               United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                       20
